WOLF, Judge.
Janet C. Jacobs (Reeve) challenges a final order granting her former husband’s petition for modification of child custody and related relief. The appellant raises four issues on appeal, only one of which has merit.1
*405In light of the substantial disparity in financial circumstances of the parties, the failure to award attorney’s fees and costs to the wife was an abuse of discretion, and we direct the court upon remand to grant the wife an award of attorney’s fees and costs. Harrison v. Harrison, 540 So.2d 230 (Fla. 1st DCA 1989).
WIGGINTON, J., and WENTWORTH, Senior Judge, concur.

. While we find that several of the factors listed by the trial court to support modification are either not supported by competent substantial evidence or are factors which, standing alone. would not support such modification, the record does contain competent substantial evidence to support the trial court’s decision. See *405Buttermore v. Meyer, 559 So.2d 357 (Fla. 1st DCA 1990).